UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6039


BOAZ PLEASANT-BEY,

                    Plaintiff - Appellant,

             v.

THE CITY OF BALTIMORE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:16-cv-03879-DKC)


Submitted: May 23, 2017                                           Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Boaz Pleasant-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Boaz Pleasant-Bey appeals the district court’s order denying his civil complaint

seeking rejection of his United States citizenship. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Boaz Pleasant-Bey v. The City of Baltimore, No. 8:16-cv-03879-DKC (D. Md. Dec. 30,

2016). We grant the Appellant’s motion to file a pro se handwritten brief. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2